8. International Financial Reporting Standards (IFRS) (vote)
- Motion for a resolution
- Before the vote
(FR) Mr President, the Committee on Economic and Monetary Affairs should like, on the basis of Rule 170(4) of our Rules of Procedure, to have the vote on this resolution postponed until the second part-session in September. The aim of this postponement is to adapt our timetable to the new timetable set at our request by the Commission services for approval of the IFRS 8 accounting standard as a replacement for the IAS 14 standard.
The Commission proposal to adopt IFRS 8 would mean incorporating the equivalent US accounting standard into European law without an impact study on the effect of applying such a standard to European listed companies having been carried out.
The Committee on Economic and Monetary Affairs would like to point out that the convergence of IFRS financial reporting standards and US GAAP - which Commissioner McCreevy is so keen to see happen - must result in standards that make it possible to produce better quality financial information. Real convergence means much more, for the one party, than simply copying the financial reporting standards of the other party.
In this context, the Commission services have agreed to review their timetable, and have thus consented to an impact study being carried out. This information was communicated to us by letter last night. The Committee on Economic and Monetary Affairs would also like to point out that the Commission proposals on implementing measures - at the very least in the financial sphere - including financial reporting standards, must be examined within a three-month period. We should like it if the Commission could resubmit this implementing measure, accompanied by the results of this impact study thus requested, before our Committee on 10 September, so that our Parliament might definitively validate or otherwise the application of this standard in European law.
(Parliament decided to postpone the vote)